DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Species A (Fig.1) in the reply filed on 10/18/2021 is acknowledged.  
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/12/2020 and 8/23/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “internal combustion engine” (Claim 1) must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Objections
Claim 5 is objected to because of the following informalities:  the limitations in line 2: “a torque” should be rewritten as: “torque.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Podschwadt (US 11,199,250 B2).
[Claim 1] Regarding Claim 1, Podschwadt discloses: A hybrid module (See, e.g., Fig.1-4, 100), comprising: a housing comprising a bulkhead wall (See, e.g., Fig.1-4, 164); a K0 shaft (See, e.g., Fig.1-4, 170) arranged for driving connection with a crankshaft of an internal combustion engine (See, e.g., Fig.1-4, 184); a rotor assembly comprising an electric motor rotor (See, e.g., Fig.1-4, 112) and a thrust surface (See, e.g., Fig.1-4, 174) for a K0 clutch (See, e.g., Fig.1-4, 101), the K0 clutch being arranged to drivingly connect the rotor assembly to the K0 shaft (See, e.g., Fig.1-4); a rotor carrier (See, e.g., Fig.1-4, 114) fixed to the rotor assembly (See, e.g., Fig.1-4, 100); and a first bearing (See, e.g., Fig.1-4, 176) arranged to rotationally separate the bulkhead wall and the rotor carrier (See, e.g., Fig.1-4).
[Claim 2] Regarding Claim 2, Ruby discloses: wherein the first bearing is a deep groove ball bearing (See, e.g., Fig.1-4, 176).
[Claim 3] Regarding Claim 3, Ruby discloses: further comprising a seal (See, e.g., Fig.1-4, 180) installed in the bulkhead wall and contacting the K0 shaft (See, e.g., Fig.1-4).
[Claim 4] Regarding Claim 4, Ruby discloses: further comprising a bushing (See, e.g., Fig.1-4, unlabeled) installed on the K0 shaft and arranged for contacting an inner bore of the crankshaft (See, e.g., Fig.1-4).
[Claim 5] Regarding Claim 5, Ruby discloses: further comprising a damper arranged for transmitting a torque from the crankshaft to the K0 shaft (See, e.g., Fig.1-4, 385). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podschwadt and further in view of Mueller et al. (US 8,322,504 B2).
[Claim 6] Regarding Claim 6, Podschwadt teaches: wherein the first bearing is arranged to rotationally separate a first radial load between the bulkhead wall and the rotor carrier (See, e.g., Podschwadt: Fig.1-4, 176).

However, Mueller teaches a similar vehicle hybrid device (See, e.g., Mueller: Fig.1-3, 1) further comprising: an axial bearing (See, e.g., Mueller: Fig.1-3, 35) arranged to rotationally separate axial loads within the hybrid device.
Mueller teaches that it is well known in the art of vehicle design to provide further comprising: a second/third bearing arranged to rotationally separate a first/second axial load. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Podschwadt modified so that a second bearing is arranged to rotationally separate a first axial load between the rotor carrier and the K0 shaft; and a third bearing is arranged to rotationally separate a second axial load between the K0 shaft and the bulkhead wall such as taught by Mueller, for the purpose of conveniently and safely providing increased stabilization and support for the specific portions of the vehicle drive device, as bearings are designed to carry loads, reduce friction, and position moving machine parts to thereby reduce surface contact and friction across moving planes.  Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 7] Regarding Claim 7, the combination of Podschwadt in view of Mueller teaches: wherein the first bearing is a deep groove ball bearing (See, e.g., Podschwadt: Fig.1-4, 176), the second bearing is a needle roller thrust bearing and the third bearing is a cylindrical thrust bearing (See, e.g., Mueller: Fig.1-3, 35; col.8, ln.26-36).
[Claim 8] Regarding Claim 8, the combination of Podschwadt in view of Mueller teaches: further comprising a first snap ring installed in a first groove of the K0 shaft to axially retain the third bearing on the K0 shaft (See, e.g., Podschwadt: Fig.1-4, unlabeled).
[Claim 9] Regarding Claim 9, the combination of Podschwadt in view of Mueller teaches: further comprising a fourth bearing arranged to rotationally separate a second radial load between the bulkhead wall and the K0 shaft (See, e.g., Podschwadt: Fig.1-4).
[Claim 10] Regarding Claim 10, the combination of Podschwadt in view of Mueller teaches: wherein the K0 shaft comprises a shaft portion (See, e.g., Podschwadt: Fig.1-4, 170) and a clutch carrier portion (See, e.g., Mueller: Fig.1-3, 33) fixed to the shaft portion, and the second bearing is installed axially between the rotor carrier and the clutch carrier portion (See, e.g., Mueller: Fig.1-3, 33+35).
[Claim 11] Regarding Claim 11, the combination of Podschwadt in view of Mueller teaches: further comprising a first sleeve arranged axially between the second bearing and the rotor carrier (See, e.g., Mueller: Fig.1-3, 35). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618